Citation Nr: 0826879	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  06-29 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to effective date earlier than July 26, 2000, for 
the grant of a total disability rating based on individual 
unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel

INTRODUCTION

The veteran served on active duty in the military from August 
1968 to September 1972.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a September 2005 decision of the Department of Veterans 
Affairs (VA) Appeals Management Center (AMC) in Washington, 
DC, which granted a TDIU effective from July 26, 2000.  The 
Regional Office (RO) in Pittsburgh, Pennsylvania, retains 
jurisdiction over this case.  The veteran appealed requesting 
an earlier effective date.  

In August 2007, he testified at a hearing at the RO before 
the undersigned.  A transcript of the proceeding is of 
record.  In a February 2008 decision, the Board remanded this 
issue for additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's claim for a TDIU was remanded by the Board in 
February 2008.  This remand directed the RO/AMC to refer the 
veteran's TDIU claim to VA's Director of Compensation and 
Pension Service in accordance with 38 C.F.R. § 3.321(b) for 
consideration of entitlement on an extraschedular basis prior 
to July 26, 2000.

In a March 2007 memorandum, the AMC submitted the veteran's 
claim to the Central Office (CO) extraschedular 
consideration.  However, to date, the veteran's TDIU claim 
has not been addressed by the VA's Director of Compensation 
and Pension Service.

The Board is obligated by law to ensure complies with its 
directives, as well as those of the Court.  The Court has 
stated that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268 (1998). 


Accordingly, the case is REMANDED for the following action:

1.  Refer the veteran's TDIU claim to 
VA's Director of Compensation and Pension 
Service in accordance with 38 C.F.R. § 
4.16(b)(2007) for consideration of 
entitlement on an extraschedular basis 
prior to July 26, 2000.

2.  Readjudicate the issue of an earlier 
effective date for a TDIU and if the 
claim is not fully granted, issue a 
supplemental statement of the case, 
before returning the case to the Board, 
if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

